                  Case 20-10553-CSS              Doc 358       Filed 04/26/20        Page 1 of 8

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801
In Re:                                                                          Case No.: 20−10553−CSS
Art Van Furniture, LLC
                                                                                Chapter: 7

                                                Notice of Deficiency

   The document(s) you submitted to the Court was received on 4/24/20 and has been docketed at Docket # 330 .
   However, if your intention is for this document to be docketed as a Proof of Claim (or Amended Proof of Claim),
   it must be submitted using Official Form B410. Official forms can be found on our website at
   www.uscourts.gov/forms/bankruptcy−forms/proof−claim. A proof of claim may be filed either electronically or
   as a paper document. For information on how to file a claim, visit the United States Bankruptcy Court − District
   of Delaware website at www.deb.uscourts.gov. When resubmitting your claim, please either include this Notice
   or ensure that you make reference to the docket number initially assigned to your filing.
   The document(s) you submitted to the Court was received on and has been docketed at Docket # . However, the
   case is currently closed. If you desire to reopen the case, a Motion to Reopen must be filed along with the
   appropriate filing fee.
   The document(s) you submitted to the Court was received on and has been docketed at Docket # . However, it is
   not in compliance with our Local Rules.
   The bankruptcy petition you filed was received on . It was docketed and assigned Case # . At the time of the
   filing, the applicable photo identification requirement was not satisifed. The debtor(s) named in the petition must
   either present in person a current, valid form of photo identification or file a legible copy by mail within the next
   fourteen (14) days. The form titled Pro Se Filer Acknowledgement of Photo ID Requirement can be found on the
   Court's website at http://www.deb.uscourts.gov/filing−without−attorney
   A bankruptcy petition, affirmed to be authorized to be filed on your behalf, was received on . It was docketed
   and assigned Case # . At the time of filing, the applicable photo identifcation requirement was not satisfied. The
   debtor(s) named in the petition must either present in person a current, valid form of photo identification or file a
   legible copy by mail within the next fourteen (14) days. The form titled Pro Se Filer Acknowledgement of Photo
   ID Requirement can be found on the Court's website at http://www.deb.uscourts.gov/filing−without−attorney

   The document(s) you filed with the Court at Docket # is not in compliance with Local Rule 9018−1(d).

   Other:

   Local Rules and Official Forms can be found on the Court's website at www.deb.uscourts.gov

   __________________________________________________________________________________________

   I certify that this Notice of Deficiency was mailed on the date indicated below to:
   Briana Riddle
   581 Lynn Dr.
   Cuyahoga Falls, OH 44221




                                                                    Una O'Boyle, Clerk of Court
                Case 20-10553-CSS   Doc 358   Filed 04/26/20    Page 2 of 8



Date: 4/24/20                                 By: Donna Capell, Deputy Clerk




(VAN−489)
                           Case 20-10553-CSS                Doc 358        Filed 04/26/20          Page 3 of 8
                                               United States Bankruptcy Court
                                                   District of Delaware
In re:                                                                                                     Case No. 20-10553-CSS
Art Van Furniture, LLC                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0311-1                  User: DMC                          Page 1 of 6                          Date Rcvd: Apr 24, 2020
                                      Form ID: van489                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 26, 2020.
intp           +Briana Riddle,   581 Lynn Dr.,   Cuyahoga Falls, OH 44221-5027

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 26, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 24, 2020 at the address(es) listed below:
              Adam Hiller    on behalf of Creditor    Signal USA LLC, d/b/a Signal Restoration Services
               ahiller@adamhillerlaw.com
              Alan D Smith   on behalf of Creditor    Blue Bell Mattress Co., LLC adsmith@perkinscoie.com,
               vbarei@perkinscoie.com;docketsea@perkinscoie.com;al-smith-9439@ecf.pacerpro.com;tmayhew@perkinsco
               ie.com
              Alan J. Taylor    on behalf of Creditor    Milford Road Plaza, LLC ataylor@smsm.com,
               tpope@smsm.com,gleskie@smsm.com
              Alfred T. Giuliano    atgiuliano@giulianomiller.com,
               ddileo@giulianomiller.com;nj68@ecfcbis.com;agiuliano@ecf.epiqsystems.com;nj90@ecfcbis.com
              Andrew S. Conway    on behalf of Creditor    Taubman Landlords Aconway@taubman.com
              Ann M. Kashishian    on behalf of Creditor    Preston Yarns, LLC amk@kashishianlaw.com
              Anthony M. Saccullo    on behalf of Creditor    LA-Z-BOY INCORPORATED ams@saccullolegal.com
              Bradford J. Sandler    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               bsandler@pszjlaw.com
              Bradford J. Sandler    on behalf of Trustee Alfred T. Giuliano bsandler@pszjlaw.com
              Brian A. Sullivan    on behalf of Creditor    WM 73 RE, LLC bsullivan@werbsullivan.com,
               hbelair@werbsullivan.com
              Brian J. McLaughlin    on behalf of Creditor    Waste Management bmclaughlin@monlaw.com
              Carl N. Kunz, III    on behalf of Creditor    Synchrony Bank ckunz@morrisjames.com,
               wweller@morrisjames.com;rzerbe@morrisjames.com
              Christopher Dean Loizides    on behalf of Creditor    VEREIT Real Estate,L.P. loizides@loizides.com
              Christopher L. Carter    on behalf of Creditor    Wells Fargo Bank, National Association
               christopher.carter@morganlewis.com
              Colin R. Robinson    on behalf of Trustee Alfred T. Giuliano crobinson@pszjlaw.com
              Colin R. Robinson    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               crobinson@pszjlaw.com
              Craig Solomon Ganz    on behalf of Creditor    STORE SPE AVF I 2017-1, LLC ganzc@ballardspahr.com,
               PHXDocketingbkr@ballardspahr.com;hartt@ballardspahr.com;rubins@ballardspahr.com
              Craig Solomon Ganz    on behalf of Creditor    Broadstone AVF Illinois, LLC ganzc@ballardspahr.com,
               PHXDocketingbkr@ballardspahr.com;hartt@ballardspahr.com;rubins@ballardspahr.com
              Craig Solomon Ganz    on behalf of Creditor    SCF RC Funding III, LLC ganzc@ballardspahr.com,
               PHXDocketingbkr@ballardspahr.com;hartt@ballardspahr.com;rubins@ballardspahr.com
              Craig Solomon Ganz    on behalf of Creditor    STORE SPE AVF II 2017-2, LLC ganzc@ballardspahr.com,
               PHXDocketingbkr@ballardspahr.com;hartt@ballardspahr.com;rubins@ballardspahr.com
              Craig Solomon Ganz    on behalf of Creditor    Broadstone AVF Michigan, LLC ganzc@ballardspahr.com,
               PHXDocketingbkr@ballardspahr.com;hartt@ballardspahr.com;rubins@ballardspahr.com
              Craig Solomon Ganz    on behalf of Creditor    STORE Master Funding XII, LLC ganzc@ballardspahr.com,
               PHXDocketingbkr@ballardspahr.com;hartt@ballardspahr.com;rubins@ballardspahr.com
              Daniel J. DeFranceschi    on behalf of Interested Party    Us Assets, Inc. RBGroup@rlf.com
              David M. Klauder    on behalf of Creditor    Kuehne + Nagel, Inc. dklauder@bk-legal.com
              Deborah D. Williamson    on behalf of Interested Party Gary Van Elslander dwilliamson@dykema.com,
               maraiza@dykema.com;drushing@dykema.com
                       Case 20-10553-CSS        Doc 358     Filed 04/26/20     Page 4 of 8



District/off: 0311-1          User: DMC                    Page 2 of 6                  Date Rcvd: Apr 24, 2020
                              Form ID: van489              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Dennis A. Meloro    on behalf of Interested Party    HGB AVF Lending, LLC melorod@gtlaw.com,
               bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com
              Douglas D. Herrmann    on behalf of Consultant    Gordon Brothers Retail Partners LLC
               wlbank@pepperlaw.com,wrightk@pepperlaw.com,molitorm@pepperlaw.com
              Douglas D. Herrmann    on behalf of Consultant    Hilco Merchant Resources, LLC
               wlbank@pepperlaw.com,wrightk@pepperlaw.com,molitorm@pepperlaw.com
              Earle I. Erman    on behalf of Creditor    Rochester KM Partners LLC eerman@maddinhauser.com
              GianClaudio Finizio     on behalf of Interested Party    Rothman-OFallon, LLC
               gfinizio@bayardlaw.com, bankserve@bayardlaw.com;lmorton@bayardlaw.com
              GianClaudio Finizio     on behalf of Interested Party    OFallon Missouri Properties, LLC
               gfinizio@bayardlaw.com, bankserve@bayardlaw.com;lmorton@bayardlaw.com
              GianClaudio Finizio     on behalf of Interested Party    South Lindbergh Property, LLC
               gfinizio@bayardlaw.com, bankserve@bayardlaw.com;lmorton@bayardlaw.com
              GianClaudio Finizio     on behalf of Interested Party    JS Westflo, LLC gfinizio@bayardlaw.com,
               bankserve@bayardlaw.com;lmorton@bayardlaw.com
              Gregory A. Taylor    on behalf of Interested Party    Kingsdown, Inc. gtaylor@ashbygeddes.com
              Gregory W. Werkheiser    on behalf of Debtor    Art Van Furniture of Canada, LLC
               gwerkheiser@beneschlaw.com, debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Defendant    LF Trucking, Inc. gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Defendant    AVCE, LLC gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Debtor    AV Pure Sleep Franchising, LLC
               gwerkheiser@beneschlaw.com, debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Defendant    AV Pure Sleep Franchising, LLC
               gwerkheiser@beneschlaw.com, debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Debtor    AVF Holdings II, LLC gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Debtor    AVF Franchising, LLC gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Debtor    AVF Holding Company, Inc.
               gwerkheiser@beneschlaw.com, debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Defendant    Sam Levin, Inc. gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Defendant    Art Van Furniture, LLC
               gwerkheiser@beneschlaw.com, debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Debtor    Sam Levin, Inc. gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Debtor    Levin Parent, LLC gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Debtor    Comfort Mattress, LLC gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Defendant    AVF Holding Company, Inc.
               gwerkheiser@beneschlaw.com, debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Defendant    AVF Holdings II, LLC gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Debtor    Art Van Furniture, LLC gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Defendant    Art Van Furniture of Canada, LLC
               gwerkheiser@beneschlaw.com, debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Defendant    Comfort Mattress LLC gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Defendant    AVF Franchising, LLC gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Defendant    AVF Parent, LLC gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Defendant    AVF Holdings I, LLC gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Debtor    AVF Parent, LLC gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Defendant    Levin Parent, LLC gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Debtor    AVF Holdings I, LLC gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Debtor    AVCE, LLC gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Gregory W. Werkheiser    on behalf of Debtor    LF Trucking, Inc. gwerkheiser@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Heather L. Donald    on behalf of Creditor    State of Michigan, Department of Treasury
               donaldh@michigan.gov
              Hugh Robert McCullough    on behalf of Creditor    Synchrony Bank hughmccullough@dwt.com,
               elainehuckabee@dwt.com;seadocket@dwt.com
              Jason Wayne Bank    on behalf of Creditor    Flexsteel Industries, Inc. jbank@kerr-russell.com,
               ssmith@kerr-russell.com
              Jeffrey R. Waxman    on behalf of Plaintiff    JoFran Sales, Inc. jwaxman@morrisjames.com,
               wweller@morrisjames.com;rzerbe@morrisjames.com
              Jeffrey R. Waxman    on behalf of Creditor    JoFran Sales, Inc. jwaxman@morrisjames.com,
               wweller@morrisjames.com;rzerbe@morrisjames.com
                       Case 20-10553-CSS        Doc 358     Filed 04/26/20    Page 5 of 8



District/off: 0311-1          User: DMC                   Page 3 of 6                  Date Rcvd: Apr 24, 2020
                              Form ID: van489             Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Jennifer R. Hoover    on behalf of Debtor    Art Van Furniture, LLC jhoover@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Jennifer R. Hoover    on behalf of Defendant    AVCE, LLC jhoover@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Jennifer R. Hoover    on behalf of Defendant    Art Van Furniture of Canada, LLC
               jhoover@beneschlaw.com, debankruptcy@beneschlaw.com
              Jennifer R. Hoover    on behalf of Defendant    LF Trucking, Inc. jhoover@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Jennifer R. Hoover    on behalf of Defendant    AV Pure Sleep Franchising, LLC
               jhoover@beneschlaw.com, debankruptcy@beneschlaw.com
              Jennifer R. Hoover    on behalf of Defendant    Sam Levin, Inc. jhoover@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Jennifer R. Hoover    on behalf of Defendant    Comfort Mattress LLC jhoover@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Jennifer R. Hoover    on behalf of Defendant    AVF Franchising, LLC jhoover@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Jennifer R. Hoover    on behalf of Defendant    AVF Holdings I, LLC jhoover@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Jennifer R. Hoover    on behalf of Defendant    AVF Parent, LLC jhoover@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Jennifer R. Hoover    on behalf of Defendant    AVF Holding Company, Inc. jhoover@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Jennifer R. Hoover    on behalf of Defendant    AVF Holdings II, LLC jhoover@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Jennifer R. Hoover    on behalf of Defendant    Levin Parent, LLC jhoover@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Jennifer R. Hoover    on behalf of Defendant    Art Van Furniture, LLC jhoover@beneschlaw.com,
               debankruptcy@beneschlaw.com
              John C Gentile    on behalf of Debtor    Art Van Furniture, LLC jgentile@beneschlaw.com,
               debankruptcy@beneschlaw.com
              John D. Demmy    on behalf of Creditor    ARCTRUST, Inc. john.demmy@saul.com, robyn.warren@saul.com
              John R. Weaver, Jr.    on behalf of Creditor    SBV Holland, LLC jrweaverlaw@verizon.net,
               DCrivaro@stark-stark.com;DMisener@stark-stark.com
              Joseph H Lemkin    on behalf of Creditor    SBV Holland, LLC jlemkin@stark-stark.com
              Justin Cory Falgowski    on behalf of Creditor    Wells Fargo Bank, National Association
               jfalgowski@burr.com
              Karen C. Bifferato    on behalf of Creditor    3503 RP Gurnee L.L.C.
               kbifferato@connollygallagher.com
              Karen M. Grivner    on behalf of Interested Party    Levin Furniture, LLC kgrivner@clarkhill.com,
               scovey@clarkhill.com;djaenike@clarkhill.com
              Karen M. Grivner    on behalf of Interested Party    Agree Limited Partnership
               kgrivner@clarkhill.com, scovey@clarkhill.com;djaenike@clarkhill.com
              Karen M. Grivner    on behalf of Interested Party    Levin Trucking LLC kgrivner@clarkhill.com,
               scovey@clarkhill.com;djaenike@clarkhill.com
              Karen M. Grivner    on behalf of Interested Party    Middlebelt Plymouth Venture LLC
               kgrivner@clarkhill.com, scovey@clarkhill.com;djaenike@clarkhill.com
              Karen M. Grivner    on behalf of Interested Party    Brandon Associates Southgate L.L.C.
               kgrivner@clarkhill.com, scovey@clarkhill.com;djaenike@clarkhill.com
              Karen M. Grivner    on behalf of Interested Party    Shelby Corners, LLC kgrivner@clarkhill.com,
               scovey@clarkhill.com;djaenike@clarkhill.com
              Kelly M. Conlan    on behalf of Creditor    3503 RP Gurnee L.L.C. kconlan@connollygallagher.com
              Kevin M. Capuzzi    on behalf of Defendant    Art Van Furniture, LLC kcapuzzi@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Kevin M. Capuzzi    on behalf of Defendant    Art Van Furniture of Canada, LLC
               kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com
              Kevin M. Capuzzi    on behalf of Defendant    LF Trucking, Inc. kcapuzzi@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Kevin M. Capuzzi    on behalf of Defendant    AV Pure Sleep Franchising, LLC
               kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com
              Kevin M. Capuzzi    on behalf of Defendant    AVF Holding Company, Inc. kcapuzzi@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Kevin M. Capuzzi    on behalf of Defendant    Sam Levin, Inc. kcapuzzi@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Kevin M. Capuzzi    on behalf of Defendant    AVF Franchising, LLC kcapuzzi@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Kevin M. Capuzzi    on behalf of Defendant    AVF Parent, LLC kcapuzzi@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Kevin M. Capuzzi    on behalf of Defendant    Comfort Mattress LLC kcapuzzi@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Kevin M. Capuzzi    on behalf of Debtor    Art Van Furniture, LLC kcapuzzi@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Kevin M. Capuzzi    on behalf of Defendant    AVF Holdings I, LLC kcapuzzi@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Kevin M. Capuzzi    on behalf of Defendant    AVCE, LLC kcapuzzi@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Kevin M. Capuzzi    on behalf of Defendant    AVF Holdings II, LLC kcapuzzi@beneschlaw.com,
               debankruptcy@beneschlaw.com
                       Case 20-10553-CSS        Doc 358     Filed 04/26/20     Page 6 of 8



District/off: 0311-1          User: DMC                    Page 4 of 6                  Date Rcvd: Apr 24, 2020
                              Form ID: van489              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Kevin M. Capuzzi    on behalf of Defendant    Levin Parent, LLC kcapuzzi@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Laurel D. Roglen    on behalf of Creditor    Broadstone AVF Illinois, LLC roglenl@ballardspahr.com,
               ambroses@ballardspahr.com
              Laurel D. Roglen    on behalf of Creditor    SCF RC Funding III, LLC roglenl@ballardspahr.com,
               ambroses@ballardspahr.com
              Laurel D. Roglen    on behalf of Creditor    Brixmor Operating Partnership LP
               roglenl@ballardspahr.com, ambroses@ballardspahr.com
              Laurel D. Roglen    on behalf of Creditor    STORE SPE AVF II 2017-2, LLC roglenl@ballardspahr.com,
               ambroses@ballardspahr.com
              Laurel D. Roglen    on behalf of Creditor    STORE Master Funding XII, LLC roglenl@ballardspahr.com,
               ambroses@ballardspahr.com
              Laurel D. Roglen    on behalf of Creditor    STORE SPE AVF I 2017-1, LLC roglenl@ballardspahr.com,
               ambroses@ballardspahr.com
              Laurel D. Roglen    on behalf of Creditor    Broadstone AVF Michigan, LLC roglenl@ballardspahr.com,
               ambroses@ballardspahr.com
              Lawrence A. Lichtman    on behalf of Creditor    Central Wayne Properties, LLC
               LLichtman@honigman.com
              Leslie A. Berkoff    on behalf of Creditor    2505 Pitkin Corp. as Assignee from Store Investment
               Corporation lberkoff@moritthock.com
              Leslie C. Heilman    on behalf of Creditor    Wolf Furniture Enterprises, Inc. // Frederick BLICO
               LLP heilmanl@ballardspahr.com, ambroses@ballardspahr.com
              Leslie C. Heilman    on behalf of Creditor    STORE SPE AVF I 2017-1, LLC heilmanl@ballardspahr.com,
               ambroses@ballardspahr.com
              Leslie C. Heilman    on behalf of Creditor    Broadstone AVF Illinois, LLC
               heilmanl@ballardspahr.com, ambroses@ballardspahr.com
              Leslie C. Heilman    on behalf of Creditor    Brixmor Operating Partnership LP
               heilmanl@ballardspahr.com, ambroses@ballardspahr.com
              Leslie C. Heilman    on behalf of Creditor    STORE Master Funding XII, LLC
               heilmanl@ballardspahr.com, ambroses@ballardspahr.com
              Leslie C. Heilman    on behalf of Creditor    STORE SPE AVF II 2017-2, LLC
               heilmanl@ballardspahr.com, ambroses@ballardspahr.com
              Leslie C. Heilman    on behalf of Creditor    Broadstone AVF Michigan, LLC
               heilmanl@ballardspahr.com, ambroses@ballardspahr.com
              Leslie C. Heilman    on behalf of Creditor    SCF RC Funding III, LLC heilmanl@ballardspahr.com,
               ambroses@ballardspahr.com
              Linda Richenderfer     on behalf of U.S. Trustee    U.S. Trustee Linda.Richenderfer@usdoj.gov
              Lindsey M. Harrison Madgar    on behalf of Creditor    Cafaro Management Company
               lmadgar@cafarocompany.com
              Lisa M. Peters    on behalf of Creditor    VEREIT Real Estate,L.P. lisa.peters@kutakrock.com,
               Marybeth.brukner@kutakrock.com
              Marcy J. McLaughlin Smith    on behalf of Consultant    Hilco Merchant Resources, LLC
               mclaughlinm@pepperlaw.com, wlbank@pepperlaw.com;molitorm@pepperlaw.com;hardinp@pepperlaw.com
              Marcy J. McLaughlin Smith    on behalf of Consultant    Gordon Brothers Retail Partners LLC
               mclaughlinm@pepperlaw.com, wlbank@pepperlaw.com;molitorm@pepperlaw.com;hardinp@pepperlaw.com
              Mark L. Desgrosseilliers    on behalf of Creditor    Serta Simmons Bedding, LLC
               desgross@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
              Mark T Hurford    on behalf of Creditor    A&R Properties, LP mhurford@camlev.com
              Mary Caloway     on behalf of Creditor    Guardian Alarm Company mary.caloway@bipc.com,
               annette.dye@bipc.com;donna.curcio@bipc.com
              Maureen Mulligan     on behalf of Creditor    JoFran Sales, Inc. mmulligan@peabodyarnold.com,
               sfeid@peabodyarnold.com;kmarco@peabodyarnold.com
              Maureen Mulligan     on behalf of Plaintiff    JoFran Sales, Inc. mmulligan@peabodyarnold.com,
               sfeid@peabodyarnold.com;kmarco@peabodyarnold.com
              Maxim B. Litvak    on behalf of Trustee Alfred T. Giuliano mlitvak@pszjlaw.com
              Michael A. DiGiacomo    on behalf of Creditor    STORE Master Funding XII, LLC
               digiacomom@ballardspahr.com, PHXDocketingbkr@ballardspahr.com;hartt@ballardspahr.com
              Michael A. DiGiacomo    on behalf of Creditor    Broadstone AVF Illinois, LLC
               digiacomom@ballardspahr.com, PHXDocketingbkr@ballardspahr.com;hartt@ballardspahr.com
              Michael A. DiGiacomo    on behalf of Creditor    SCF RC Funding III, LLC
               digiacomom@ballardspahr.com, PHXDocketingbkr@ballardspahr.com;hartt@ballardspahr.com
              Michael A. DiGiacomo    on behalf of Creditor    STORE SPE AVF I 2017-1, LLC
               digiacomom@ballardspahr.com, PHXDocketingbkr@ballardspahr.com;hartt@ballardspahr.com
              Michael A. DiGiacomo    on behalf of Creditor    STORE SPE AVF II 2017-2, LLC
               digiacomom@ballardspahr.com, PHXDocketingbkr@ballardspahr.com;hartt@ballardspahr.com
              Michael A. DiGiacomo    on behalf of Creditor    Broadstone AVF Michigan, LLC
               digiacomom@ballardspahr.com, PHXDocketingbkr@ballardspahr.com;hartt@ballardspahr.com
              Michael J. Small    on behalf of Interested Party    Kingsdown, Inc. msmall@foley.com
              Michael Jason Barrie    on behalf of Debtor    Levin Parent, LLC mbarrie@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Michael Jason Barrie    on behalf of Debtor    AVF Holdings II, LLC mbarrie@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Michael Jason Barrie    on behalf of Debtor    AVF Holding Company, Inc. mbarrie@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Michael Jason Barrie    on behalf of Debtor    Comfort Mattress, LLC mbarrie@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Michael Jason Barrie    on behalf of Debtor    LF Trucking, Inc. mbarrie@beneschlaw.com,
               debankruptcy@beneschlaw.com
                       Case 20-10553-CSS        Doc 358     Filed 04/26/20     Page 7 of 8



District/off: 0311-1          User: DMC                    Page 5 of 6                  Date Rcvd: Apr 24, 2020
                              Form ID: van489              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Michael Jason Barrie    on behalf of Debtor    AVF Parent, LLC mbarrie@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Michael Jason Barrie    on behalf of Debtor    Art Van Furniture of Canada, LLC
               mbarrie@beneschlaw.com, debankruptcy@beneschlaw.com
              Michael Jason Barrie    on behalf of Debtor    AVF Holdings I, LLC mbarrie@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Michael Jason Barrie    on behalf of Debtor    AVF Franchising, LLC mbarrie@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Michael Jason Barrie    on behalf of Debtor    Art Van Furniture, LLC mbarrie@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Michael Jason Barrie    on behalf of Debtor    AVCE, LLC mbarrie@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Michael Jason Barrie    on behalf of Debtor    AV Pure Sleep Franchising, LLC
               mbarrie@beneschlaw.com, debankruptcy@beneschlaw.com
              Michael Jason Barrie    on behalf of Debtor    Sam Levin, Inc. mbarrie@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Michael Joseph Joyce    on behalf of Plaintiff Todd Stewart mjoyce@mjlawoffices.com
              Michael Joseph Joyce    on behalf of Plaintiff Jennifer Sawle mjoyce@mjlawoffices.com
              Nathan Quinn Rugg    on behalf of Creditor    National Shopping Plazas, Inc. nathan.rugg@bfkn.com
              R. Craig Martin    on behalf of Interested Party    Westminster Gateway, LLC
               craig.martin@dlapiper.com, carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com
              Rachel B. Mersky    on behalf of Creditor    Waste Management rmersky@monlaw.com
              Ralph Edward McDowell    on behalf of Interested Party Gary Van Elslander rmcdowell@bodmanlaw.com
              Reliable Companies    gmatthews@reliable-co.com
              Richard W. Riley    on behalf of Creditor    Gray & Associates, LLC, in its capacity as State Court
               Receiver for Campus Hills Maryland Associates Limited Partnership rriley@wtplaw.com,
               clano@wtplaw.com
              Ronald E Gold    on behalf of Creditor    Tempur Sealy International, Inc. rgold@fbtlaw.com,
               awebb@fbtlaw.com;eseverini@fbtlaw.com;bparker@fbtlaw.com
              Ronald Mark Tucker    on behalf of Creditor    Simon Property Group, Inc. rtucker@simon.com,
               bankruptcy@simon.com
              Sarah M Ennis    on behalf of Creditor    JoFran Sales, Inc. sennis@morrisjames.com,
               wweller@morrisjames.com;rzerbe@morrisjames.com
              Sarah M Ennis    on behalf of Plaintiff    JoFran Sales, Inc. sennis@morrisjames.com,
               wweller@morrisjames.com;rzerbe@morrisjames.com
              Sarah M Ennis    on behalf of Creditor    Synchrony Bank sennis@morrisjames.com,
               wweller@morrisjames.com;rzerbe@morrisjames.com
              Sean A. Meluney    on behalf of Defendant    AVF Holdings II, LLC smeluney@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Sean A. Meluney    on behalf of Defendant    AVF Parent, LLC smeluney@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Sean A. Meluney    on behalf of Defendant    Sam Levin, Inc. smeluney@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Sean A. Meluney    on behalf of Defendant    Comfort Mattress LLC smeluney@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Sean A. Meluney    on behalf of Defendant    Art Van Furniture, LLC smeluney@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Sean A. Meluney    on behalf of Defendant    AV Pure Sleep Franchising, LLC smeluney@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Sean A. Meluney    on behalf of Defendant    LF Trucking, Inc. smeluney@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Sean A. Meluney    on behalf of Defendant    AVF Holdings I, LLC smeluney@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Sean A. Meluney    on behalf of Defendant    AVF Franchising, LLC smeluney@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Sean A. Meluney    on behalf of Defendant    Art Van Furniture of Canada, LLC
               smeluney@beneschlaw.com, debankruptcy@beneschlaw.com
              Sean A. Meluney    on behalf of Defendant    AVF Holding Company, Inc. smeluney@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Sean A. Meluney    on behalf of Defendant    Levin Parent, LLC smeluney@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Sean A. Meluney    on behalf of Defendant    AVCE, LLC smeluney@beneschlaw.com,
               debankruptcy@beneschlaw.com
              Shawn M. Christianson    on behalf of Creditor    Oracle America, Inc. schristianson@buchalter.com,
               cmcintire@buchalter.com
              Steven A. Ginther    on behalf of Creditor    Missouri Department of Revenue deecf@dor.mo.gov
              Steven E. Fox    on behalf of Consultant    Gordon Brothers Retail Partners LLC sfox@riemerlaw.com,
               PBekker@riemerlaw.com;dromanik@riemerlaw.com
              Steven E. Fox    on behalf of Consultant    Hilco Merchant Resources, LLC sfox@riemerlaw.com,
               PBekker@riemerlaw.com;dromanik@riemerlaw.com
              Susan E. Kaufman    on behalf of Creditor    Tempur Sealy International, Inc.
               skaufman@skaufmanlaw.com
              Susan E. Kaufman    on behalf of Creditor    Taubman Landlords skaufman@skaufmanlaw.com
              Thomas Onder     on behalf of Creditor    SBV Holland, LLC tonder@stark-stark.com,
               ereid@stark-stark.com
              Todd M. Brooks    on behalf of Creditor    Gray & Associates, LLC, in its capacity as State Court
               Receiver for Campus Hills Maryland Associates Limited Partnership tbrooks@wtplaw.com,
               mfletcher@wtplaw.com
                       Case 20-10553-CSS        Doc 358     Filed 04/26/20     Page 8 of 8



District/off: 0311-1          User: DMC                    Page 6 of 6                  Date Rcvd: Apr 24, 2020
                              Form ID: van489              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              U.S. Trustee   USTPRegion03.WL.ECF@USDOJ.GOV
              William C. Price    on behalf of Interested Party    Levin Furniture, LLC wprice@clarkhill.com,
               aporter@clarkhill.com
              William C. Price    on behalf of Interested Party    Levin Trucking LLC wprice@clarkhill.com,
               aporter@clarkhill.com
              William F. Taylor, Jr.    on behalf of Creditor    Metropolitan Edison Company
               bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
              William F. Taylor, Jr.    on behalf of Creditor    Commonwealth Edison Company
               bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
              William F. Taylor, Jr.    on behalf of Creditor    Ohio Edison Company bankruptcydel@mccarter.com,
               bankruptcydel@mccarter.com
              William F. Taylor, Jr.    on behalf of Creditor    Pennsylvania Electric Company
               bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
              William F. Taylor, Jr.    on behalf of Creditor    Pennsylvania Power Company
               bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
              William F. Taylor, Jr.    on behalf of Creditor    The Cleveland Electric Illuminating Company
               bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
              William F. Taylor, Jr.    on behalf of Creditor    West Penn Power Company
               bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
              William F. Taylor, Jr.    on behalf of Creditor    Baltimore Gas & Electric Company
               bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
              William F. Taylor, Jr.    on behalf of Creditor    Certain Utility Companies
               bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
              William F. Taylor, Jr.    on behalf of Creditor    Toledo Edison Company bankruptcydel@mccarter.com,
               bankruptcydel@mccarter.com
              William F. Taylor, Jr.    on behalf of Creditor    American Electric Power
               bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
              William Pierce Bowden    on behalf of Interested Party    Kingsdown, Inc. wbowden@ashby-geddes.com
              Willliam J. Barrett    on behalf of Creditor    National Shopping Plazas, Inc.
               william.barrett@bfkn.com
              Zachary I Shapiro    on behalf of Interested Party    Us Assets, Inc. shapiro@rlf.com,
               rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
                                                                                               TOTAL: 205
